Citation Nr: 1027782	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  A videoconference Board hearing was held in 
July 2010 before the undersigned Veterans Law Judge and a copy of 
the hearing transcript has been added to the claims file.

The issue of entitlement to a disability rating greater 
than 10 percent for a right knee disability (characterized 
as degenerative changes of the right knee associated with 
patellofemoral instability of the left knee (formerly 
residuals of dislocation of the patella)) has been raised 
by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current 
bilateral hearing loss and tinnitus are both related to active 
service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for bilateral hearing loss and for tinnitus, which 
constitutes a complete grant of the Veteran's claims.  Therefore, 
no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he incurred both his current bilateral 
hearing loss and tinnitus during active service.  He testified in 
July 2010 that he was exposed to significant in-service acoustic 
trauma while working on the flight line as an Air Force weapons 
mechanic.  He also testified that his in-service duties as a 
weapons mechanic including arming and disarming weapons mounted 
on jet aircraft.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
granting service connection for bilateral sensorineural hearing 
loss on a presumptive service connection basis.  The Veteran's DD 
Form 214 indicates that his military occupational specialty (MOS) 
was weapons mechanic.  His service treatment records show that, 
at his enlistment physical examination in October 1972, his pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
10
5
5
10

He denied any relevant medical history.  The Veteran was treated 
for right ear otitis media in July 1975 and for bilateral otitis 
media in May 1975.  His service treatment records otherwise are 
silent for any complaints pertaining to his ears.  In April 1976, 
the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
25
15
10
20
25

It was noted that the Veteran had been issued earplugs which 
provided satisfactory protection.  The Veteran declined to 
undergo a separation physical examination in August 1976 just 
prior to his separation from service.  The Board notes that there 
is no competent medical evidence which indicates that the Veteran 
experienced bilateral sensorineural hearing loss during active 
service or within the first post-service year (i.e., by August 
1977).  The Veteran has not identified or submitted any evidence 
showing that he experienced bilateral sensorineural hearing loss 
during this time period.  Accordingly, the Board finds that 
service connection for bilateral sensorineural hearing loss on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that the evidence is in relative equipoise 
as to whether the Veteran's current bilateral hearing loss and 
tinnitus were caused by active service.  The claims file contains 
a VA examiner's opinion dated in September 2006 which does not 
support his claims of service connection for bilateral hearing 
loss and for tinnitus and an opinion from Daniel Smith, M.D., a 
private audiologist, dated in February 2007 which supports both 
of these claims.  On VA examination in September 2006, the 
Veteran complained of bilateral hearing loss and constant 
bilateral tinnitus since active service.   His pure tone 
thresholds showed the presence of bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2009).  Speech audiometry 
revealed speech recognition ability of 94 percent in each ear.  
Following a review of the claims file, the VA examiner opined 
that it was less likely than not that the Veteran's bilateral 
hearing loss and tinnitus were caused by or a result of in-
service noise exposure.  The examiner explained that the Veteran 
had hearing sensitivity within normal limits at a hearing test 
conducted 4 months prior to his service discharge and his current 
degree of hearing loss only was moderate.  The diagnosis was 
moderate bilateral sensorineural hearing loss.

By contrast, on private audiology evaluation with Dr. Smith in 
February 2007, the Veteran complained of experiencing persistent 
bilateral tinnitus for 30 years and hearing loss for at least the 
previous 3-4 years and perhaps slightly longer.  His left ear 
hearing loss was more noticeable than his right ear hearing loss.  
He reported an in-service history of significant noise exposure 
to jet engines while in the Air Force.  An audiogram showed high 
frequency sensorineural hearing loss.  Speech audiometry revealed 
speech recognition ability of 92 percent in each ear.  Dr. Smith 
concluded that the Veteran suffered from chronic hearing loss.  
In view of the Veteran's in-service history, Dr. Smith concluded 
that the Veteran's chronic hearing loss most likely was due to 
in-service noise exposure.  Dr. Smith also concluded that the 
Veteran's chronic bilateral tinnitus, which had been ongoing for 
30 years, was associated with his hearing loss.

The Board finds that there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claims for service connection for bilateral hearing 
loss and for tinnitus.  See 38 C.F.R. § 3.102.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for bilateral hearing loss and for tinnitus is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


